Case: 3:19-mj-00442-MJN Doc #: 1 Filed: 08/05/19 Page: 1 of 5 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT
for the
Southern District of Ohio 919
In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

ae
ash

we | 1a As Bac

Case No.

Priority Mail parcel label number 95055 15255269213554551, postmarked
August 1, 2019, weighing 8 pounds 0.2 ounces, addressed to Pauline Mitchell,
7779 Dillman Rd, Camden, OH 45311 with a return address of
Pauline Mitchell, 7779 Dillman Rd, Camden, OH 45311

Nee ee ee eee

MICHAEL J. NEWMAN

se
APPLICATION FOR A SEARCH WARRANT”

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Priority Mail Parcel Label Number 95055 15255269213554551

located in the Southern District of Ohio , there is now concealed (identify the

person or describe the property to be seized):
Controlled Substances, materials and documents reflecting the distribution of controlled substances through

the U.S. Mails, including money and/or monetary instruments paid for controlled substances

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
[x] evidence of a crime;
[><] contraband, fruits of crime, or other items illegally possessed;
[_] property designed for use, intended for use, or used in committing a crime;
L_] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of: Title 21

Code Section Offense Description
841 (a) (1), 843 (b) & 846 Possession with intent to distribute a controlled substance
Conspiracy to distribute a controlled substance
Use of a communication facility to commit a felony

The application is based on these facts:
See attached affidavit of U.S. Postal Inspector Dorman

Continued on the attached sheet.
[-] Delayed notice days (give exact ending date if more than 30 days:

under 18 U.S.C. § 3103a, the basis of which is set — she

) is requested

 
 
   
   

qnt's signature

——

GR OVALES ARs
Be ML Dorman OS Postal Inspector

US? 3 Printéeenamé Und itle

i

Sworn to before me and signed in my presence. / 2 Ne}

Date: é) o | ( =

City and state: Dayton, Ohio

\
\

     
  
 
 

   

I

x fl
ature

  

A
Honorable Michael J . Newman
United States Magistrate Judge

Printed name and title
Case: 3:19-mj-00442-MJN Doc #: 1 Filed: 08/05/19 Page: 2 of 5 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
DAYTON, OHIO

STATE OF OHIO )
) Ss
COUNTY OF MONTGOMERY )

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

|, BRAD M. DORMAN, HAVING BEEN DULY SWORN, DEPOSE AND STATE: | am a United States
Postal Inspector and have been since August 2017. | am presently assigned to the Cincinnati Field Office
of the United States Postal Inspection Service, Pittsburgh Division, with investigative responsibility for
southeast Indiana and southern Ohio. Part of my responsibility involves investigating the use of the United
States Mail in the transportation of narcotics, other dangerous controlled substances, and financial
proceeds from, or instrumentalities used in, the sale of such narcotics and controlled substances
(hereinafter, “Drugs and/or Proceeds’).

Based on my training and experience as a United States Postal Inspector, | have become aware that
Based on my training and experience as a United States Postal Inspector, | have become aware that drug
traffickers frequently use United States Priority Mail Express (overnight) or Priority Mail (2-3-day) to
transport Drugs and/or Proceeds. Additionally, as a result of prior investigations and successful
controlled-substance prosecutions involving the use of the United States Mail, | have learned of certain
characteristics and/or circumstances indicating that a package may contain Drugs and/or Proceeds.
These circumstances and/or characteristics include, but are not necessarily limited to, the following: the
mailer uses different post offices on the same day to send packages, the return address is false or non-
existent, the addressee is not known to receive mail at the listed delivery address, the package is heavily
taped, the package is mailed from a known drug source location, the labeling information contains
misspellings, the label contains an illegible waiver signature, unusual odors are emanating from the

package, and the listed address is located in an area of known or suspected drug activity.
Case: 3:19-mj-00442-MJN Doc #: 1 Filed: 08/05/19 Page: 3 of 5 PAGEID #: 3

On August 5, 2019, U.S. Postal Inspectors intercepted a package (hereinafter, the “Package”) at the
Eaton Post Office in Eaton, OH. The Package is a white USPS Priority Mail box, bearing tracking number
9505515255269213554551, weighing 8 pounds 0.2 ounces, postmarked August 1, 2019, with the

following address information:

Sender: Pauline Mitchell
7779 Dillman Rd

Camden, OH 45311
Addressee: Pauline Mitchell
7779 Dillman Rd

Camden, OH 45311

The Package was mailed out of Glendale, Arizona. Through training and experience, | am aware that the

Phoenix, Arizona area is a known drug source location.

| did a check in CLEAR of the addressee’s/sender’s information on the Package of Pauline Mitchell, 7779
Dillman Rd, Camden, OH 45311. CLEAR is a law enforcement database that is used as a tool for
investigators to identify person/business and address information. According to CLEAR, there is a

“Pauline Mitchell” associated with 7779 Dillman Rd, Camden, OH 45311.

Later on August 5, 2019, at my request, Detective Anthony Hutson of the Montgomery County Sheriff's
Office conducted a narcotics-detection canine check of the Package. | was present for the check. The
Package was placed in a controlled area and presented to narcotics-detection canine, “Gunner.” As set
forth in the attached affidavit of Detective Hutson, “Gunner” alerted positively to the presence or odor of a

narcotic or other controlled substance.
Case: 3:19-mj-00442-MJN Doc #: 1 Filed: 08/05/19 Page: 4 of 5 PAGEID #: 4

Based on my training and experience as a United States Postal Inspector, the Package’s address
information, the Package being sent from a known drug source location, the recipient's and sender's
name being identical, and the positive alert of the narcotics-detection canine are indicative of Drugs and/or

Proceeds in the Package.
Therefore, a search warrant to open the Package is requested.

Further, your affiant sayeth naught.

Lik.

7

Brad Mt Dorman
U.S. Postal Inspector

  
 
  

 

Honorable Michael J, Newman
United States Magistrate Judge =~

ies)
 

Case: 3:19-mj-00442-MJN Doc #: 1 Filed: 08/05/19 Page: 5 of 5 PAGEID #: 5

UNITED STATES POSTAL INSPECTION SERVICE

 

PITTSBURGH DIVISION

OFFICER AFFIDAVIT

|, Officer ANTHONY HUTSON, am and have been employed by the MONTGOMERY
COUNTY SHERIFF’S OFFICE since 1998. Among other duties, | am currently the
assigned handler of narcotics detection canine “GUNNER* which is trained and certified in
the detection of the presence or odor of narcotics described as follows:
Marijuana, Cocaine, Methamphetamine, and Heroin
On &/S//4__ at the request of Postal Inspector DORMAN, | responded to the
DAYTON P&DC, where “GUNNER‘* did alert to and indicate upon: [describe item]
ba (so S/SUSSUC GAUNES WS ara Po Pywetine Apphell
IFT din. 4A 7 Candy , Oho. esi. nH. er futy a BA fees
ot Define michelt, 9097 Aclim. BA tote, O4ia YOU),

 

Which, based upon my training and experience and that of “GUNNER’, indicates there is
contained within or upon the above described item, the presence or odor of a narcotic or

other controlled substance.

IDEA for P54

(Signature, Badge}, and Date)

.
Zig sf

(Witness/Date)

Cincinnati Field Office

895 Central Avenue STE 400
Cincinnati, OH 45202-5748
Telephone: 877-876-2455
FAX: 513-684-8009
